              Case 2:18-cv-01190-JLR Document 33 Filed 06/16/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7
                              UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF WASHINGTON
 8
                                       AT SEATTLE
 9

10          RICH HALLMAN,                                    CASE NO. C18-1190JLR

11                                Plaintiff,                 ORDER LIFTING STAY AND
                   v.                                        DIRECTING THE PARTIES TO
12                                                           FILE A JOINT STATUS REPORT
            WELLS FARGO BANK, N.A.,
13
                                  Defendant.
14

15          On June 15, 2020, Plaintiff Rich Hallman filed a notice that the Ninth Circuit had

16   reached a judgement and issued a mandate in the case of Ibarra v. Wells Fargo Bank,

17   N.A., Case No. 18-55626. Accordingly, the court hereby lifts the stay it imposed in this

18   matter on March 18, 2019. (See 3/18/19 Order (Dkt. # 30).) The court further ORDERS

19   the parties to file a joint status report within seven (7) days of the filing date of this order

20   detailing any remaining or outstanding class discovery, the date by which the parties can

21   complete class discovery, the date by which Plaintiff Rich Hallman will be ready to file

22   //


     ORDER - 1
              Case 2:18-cv-01190-JLR Document 33 Filed 06/16/20 Page 2 of 2



 1   his motion for class certification, and any other matters that require the court’s attention

 2   in light of Mr. Hallman’s notice and the Ninth Circuit’s ruling.

 3          Dated this 16th day of June, 2020.

 4

 5                                                     A
                                                       JAMES L. ROBART
 6
                                                       United States District Judge
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22


     ORDER - 2
